USCA1 Opinion

	




                            UNITED STATES COURT OF APPEALS                                FOR THE FIRST CIRCUIT                              _________________________          No. 93-1529                              UNITED STATES OF AMERICA,                                      Appellee,                                          v.                                STEPHEN A. HOLMQUIST,                                Defendant, Appellant.                              _________________________                     APPEAL FROM THE UNITED STATES DISTRICT COURT                          FOR THE DISTRICT OF MASSACHUSETTS                     [Hon. Robert E. Keeton, U.S. District Judge]                                             ___________________                              _________________________                                        Before                          Selya and Boudin, Circuit Judges,                                            ______________                             and Carter,* District Judge.                                          ______________                              _________________________               John  H. LaChance, with  whom Milly  Whatley and  LaChance &               _________________             ______________      __________          Whatley were on brief, for appellant.          _______               Robert  L. Ullman,  Assistant United  States Attorney,  with               _________________          whom Donald K. Stern,  United States Attorney, was on  brief, for               _______________          the United States.                              _________________________                                  September 28, 1994                              _________________________          ____________          *Of the District of Maine, sitting by designation.                    SELYA, Circuit Judge.   Defendant-appellant Stephen  A.                    SELYA, Circuit Judge.                           _____________          Holmquist  appeals his  convictions  on six  counts of  importing          firearms by means of false statements in violation of 18 U.S.C.            542  and  three  counts   of  exporting  restricted  firearms  in          violation of  22 U.S.C.   2778.   Holmquist's case has  a certain          labyrinthine quality.   Having successfully negotiated  the maze,          however, we find  appellant's claims  to be  without legal  merit          and, therefore, affirm the judgment below.          I.  BACKGROUND          I.  BACKGROUND                    Appellant,  a  resident  of  Massachusetts,  owned  and          operated  ARMCO, a firm engaged  in the retail  sale of firearms.          Apparently not  content with  the domestic market,  and believing          his entrepreneurial skills to be of sufficient caliber, appellant          set  his sights  on the  international scene.   Between  1989 and          1991, he conducted several business transactions with individuals          in  the  People's Republic  of China.   Since  these transactions          triggered  the indictment in this  case, we offer  an overview of          them.   Where appropriate, we resolve  evidentiary conflicts, and          indulge reasonable  inferences, in  a manner compatible  with the          jury verdict.   See, e.g., United States  v. Maraj, 947 F.2d 520,                          ___  ____  _____________     _____          522-23 (1st Cir. 1991).                    In  May  of 1989,  the  U.S.  State Department  granted          appellant's request  for  a license  to  export handguns  to  the          People's Republic of China.  However, following the tragic events          that  rocked Tiananmen  Square in  June of  that year,  the State          Department  declared  that  most  firearms  no  longer  could  be                                          2          exported to China.   At the same time,  the Department revoked or          suspended  all existing  export licenses  (including appellant's)          and declared a moratorium on the issuance of  new licenses.  When          appellant  thereafter  sought  just  such a  license,  the  State          Department  sent back  his  application, unapproved  and  stamped          "returned without action."  Appellant did not reapply.                    Despite  the   lack  of  a  license   or  other  formal          authorization,  appellant thrice smuggled  restricted firearms to          China  between  October  1989 and  July  1990.    He carried  the          weaponry on  commercial flights  out  of Boston,  nestled in  his          suitcases  amidst  other,  more  orthodox travel  items.    After          arriving in China, appellant delivered the guns to either Mr. Ha,          a high-ranking  government official,1 or Andrew  Wong, a business          executive.  Based on the  evidence anent these transactions,  the          jury convicted appellant on three counts of unlawful exportation.                    China also  served appellant as a  source for importing          firearms  and   ammunition  into   the  United  States.     These          importations,  though  not  in  themselves  unlawful,  ultimately          became so  when accompanied by  appellant's apocryphal statements          concerning  the value of his  wares.  On  six different occasions          during 1990 and 1991,  appellant undervalued imports,  presumably          to  reduce  the duty  due.   The prosecution  was able  to adduce          virtually irrefutable  proof  of this  duplicity:   dual sets  of                                        ____________________               1Carrying the  adversarial ethic to an  extreme, the parties          are  unable to agree on the spelling  of Mr. Ha's first name; the          government spells  it Solomon while appellant  spells it Soloman.          We attempt  a Solomonic  resolution of the  appellative appellate          contretemps, eschewing any textual reference to Ha's given name.                                          3          invoices, one  containing the price disclosed to  Customs and the          other containing the actual, higher  price that appellant in fact          had paid.  Based  on this well-documented pattern of  deceit, the          jury convicted appellant on six counts of entering goods by means          of false statements.          II.  THE IMPORT CHARGES          II.  THE IMPORT CHARGES                    Taking matters  in reverse chronological order, we turn          first  to an  examination of  the import  charges.   These counts          arise under a criminal statute that provides in pertinent part:                    Whoever  enters or introduces, or attempts to                    enter or  introduce, into the commerce of the                    United  States  any  imported merchandise  by                                                               __                    means  of  any fraudulent  or  false invoice,                    _________                    declaration, affidavit, letter, paper,  or by                                                               __                    means  of  any  false  statement,  written or                    _________                    verbal,   or  by   means  of  any   false  or                                  ______________                    fraudulent  practice  or appliance,  or makes                    any  false  statement   in  any   declaration                    without reasonable cause to believe the truth                    of such statement, or  procures the making of                    any  such false  statement  as to  any matter                    material thereto without reasonable  cause to                    believe the truth  of such statement, whether                    or  not the  United  States shall  or may  be                    deprived of  any lawful duties .  . . [s]hall                    be [punished as provided].          18 U.S.C.   542 (emphasis supplied).2                    Appellant does  not deny  that he knowingly  made false          statements  to   Customs  officials,  thereby   undervaluing  his          imports.  Nonetheless,  he contends that  such statements do  not                                        ____________________               2Complementing  this first  provision is a  second, covering          deceptive  importations  that   are  designed   to  deprive   the          government  of duties.  Although the prosecution in this case may          have missed the bull's-eye by charging appellant under the first,          rather  than  the  second,   of  section  542's  provisions,  the          government  is bound by its charging decision.  Consequently, the          proviso we have quoted governs here.                                          4          fall  within the scope of  the statute of  conviction because the          phrase "by  means of" indicates  that no violation  occurs unless          the  merchandise,  absent   the  false  invoice,  statement,   or          practice, would have been  excludable.  And he says  this was not          the case  regarding the  Chinese munitions, as  their importation          was lawful.   The government,  by contrast,  puts no  stock in  a          causation   requirement,   dismissing  appellant's   argument  as          involving  too  cramped  a  reading of  the  statutory  language.          Because the parties'  dispute boils  down to a  pure question  of          statutory  interpretation, our  review  is plenary.   See  United                                                                ___  ______          States v. Gifford, 17  F.3d 462, 471-72 (1st Cir.  1994); Liberty          ______    _______                                         _______          Mut.  Ins. Co. v.  Commercial Union Ins.  Co., 978 F.2d  750, 757          ______________     __________________________          (1st Cir. 1992).                    Whatever shadows  cloud this record, one  thing is very          clear:   even  though no  materiality requirement appears  on the          statute's face, section  542's first  provision must  be read  to          contain  such  a  requirement;   to  justify  a  conviction,  the          prosecution  must demonstrate that  the false invoice, statement,          or  practice is  related  to  the  importation in  some  material          respect.  This is the  construction recognized by virtually every          court that has directly  addressed the issue.  See,  e.g., United                                                         ___   ____  ______          States  v. Corcuera-Valor,  910 F.2d  198, 199  (5th  Cir. 1990);          ______     ______________          United  States  v. Bagnall,  907 F.2d  432,  435 (3d  Cir. 1990);          ______________     _______          United States v. Teraoka, 669 F.2d  577, 579 (9th Cir. 1982).  It          _____________    _______          also  comports  with  our  construction  of  the  parallel  civil          statute,  19 U.S.C.   1592,  explicated in United  States v. Ven-                                                     ______________    ____                                          5          Fuel,  Inc., 758 F.2d 741, 761-62 (1st  Cir. 1985).  We hasten to          ___________          add that the inclusion of a materiality component is warranted by          more than  habit; such  a requirement is  pragmatically desirable          because  it  permits courts  to  advance  the statute's  apparent          purposes  and, if necessary,  to exclude trivial  lapses from the          statute's ambit.  Cf.,  e.g., United States v. Corsino,  812 F.2d                            ___   ____  _____________    _______          26, 30 (1st Cir.  1987) (explaining materiality requirement under          18  U.S.C.    1001,  which  prohibits,  among  other things,  the          submission of false statements in matters within the jurisdiction          of any federal agency).                    Yet, our recognition of a materiality  requirement does          not  solve the interpretive riddle that  this appeal presents; it          is  the  nature of  the materiality  requirement    not  its mere          existence   over which the parties grapple.  Appellant invites us          to  hold  that materiality  in this  context  is contingent  on a          crabbed construction of the term "by means of."  Specifically, he          argues  that "by means of"  is synonymous with  "because of," and          that  a false  statement  is material  under  the first  part  of          section  542 only if the importation of any particular item would          have been forbidden in its absence.  We decline the invitation.                    In discerning  the meaning  of this portion  of section          542, "[w]e start   as all statutory  construction must start   by          looking at the  language of  the law," United  States v.  Charles                                                 ______________     _______          George Trucking Co., 823  F.2d 685, 688 (1st  Cir. 1987), and  by          ___________________          examining the  "ordinary,  contemporary, common  meaning" of  the          words,  Perrin v. United States, 444 U.S. 37, 42 (1979).  Bearing                  ______    _____________                                          6          this in mind, we are constrained to conclude that the phrase  "by          means of" is not  synonymous with "because of"; while  the former          includes  the  latter,  that  hardly  renders  them  coterminous.          Rather, understood in  an unforced way,  saying that someone  has          effected an importation by  means of a false statement  is simply          to  suggest that the person  has introduced a  false statement at          some significant  stage in the process.  The phrase does not mean          that the  person could not have  used a true statement  in tandem          with  the false  statement,  or that  the  importation could  not          otherwise have been achieved.  See, e.g., Webster's New Universal                                         ___  ____  _______________________          Unabridged Dictionary 1115 (2d ed.  1983) (defining "by means of"          _____________________          as  "by using;  with the  aid of;  through"); Richard  A. Spears,          American  Idioms  Dictionary 43  (1987)  (defining  "by means  of          ____________________________          something" as "using something" or "with the use of something").                    There  is no  basis for  rejecting plain  meaning here.          Indeed,   contrary  to  appellant's  importuning,  the  principal          problem with  the "by means  of" language is not  ambiguity   its          meaning  is  obvious     but, rather,  the  language's  potential          breadth.   It is because of this  problem that courts have read a          materiality requirement into  this portion of section  542.  This          requirement  is intended to flesh out, not to eviscerate, the "by          means of" language  as that  phrase resonates in  the context  of          section  542.  So  viewed, it brings  to the textual  surface the          commonsense  notion that, to ground a conviction, there must be a          significant  nexus   between   the  false   statement   and   the          importation.                                          7                    We hold,  therefore, in basic agreement  with the Third          Circuit,  that a false statement is material under section 542 if          it has  the potential significantly  to affect  the integrity  or          operation of the importation process as a whole, and that neither          actual  causation  nor  actual  harm to  the  government  need be          demonstrated.   See Bagnall, 907 F.2d  at 436 ("The language of                            ___ _______          542  suggests to us that its purpose  is no less than to preserve          the  integrity of the process by which foreign goods are imported          into the United States.  As  a result, we are inclined to believe          that a false statement is material  not only if it is  calculated          to  effect  the  impermissible  introduction  of   ineligible  or          restricted  goods, but  also  if it  affects  or facilitates  the          importation process in  any other way.");  see also Corsino,  812                                                     ___ ____ _______          F.2d at  30-31  (drawing similar  conclusion in  relation to  the          judicially devised materiality requirement  of 18 U.S.C.   1001);          United  States v.  Greenberg,  735 F.2d  29,  31 (2d  Cir.  1984)          ______________     _________          (suggesting,  in construing  an analogous  statute, that  when "a          false statement is made  to a public body or  its representative,          materiality  refers   to  the  impact  that   the  statement  may          reasonably  have on  the ability  of that  agency to  perform the          functions assigned to it by law").                    It is thus apparent  that the focus of an  inquiry into          materiality  is not what  effect a  false statement  actually may          have,  but whether  it  carries  a  serious  potential  risk  for          obstructing  the agency or  substantially inhibiting the agency's          performance of its  duties under  the law.   Transplanted to  the                                          8          Customs milieu, a statement  is material if it has  the potential          significantly  to  affect  the  integrity  or  operation  of  the          importation process    the manner  in which  Customs handles  the          assessment of duties and passage of goods into the United States.                    Having  distilled the  plain  meaning of  the  disputed          phrase,  we could  end  our inquiry  at this  point.   See, e.g.,                                                                 ___  ____          Charles George Trucking, 823  F.2d at 688 (explaining  that, when          _______________________          the  language  of  a  statute  "points  unerringly  in  a  single          direction,  and  produces an  entirely  plausible  result, it  is          unnecessary   and improper   to look for other signposts").  But,          here, to reinforce our conclusion that "material" means something          more than "causal," we think it is appropriate to note that  this          conclusion is supported not only by the plain language of section          542, but also in three  other ways:  by the better  reasoned case          law, by the adverse  textual consequences that would result  from          adopting  appellant's  proposed  definition, and  by  the  policy          underlying  the statutory provision.  See, e.g., United States v.                                                ___  ____  _____________          O'Neil,  11   F.3d  292,  295-301  (1st   Cir.  1993)  (beginning          ______          interpretive  analysis   with  plain  language   of  statute  and          verifying  construction  by  reference  to  statutory  structure,          logic, and public policy).                    An  examination of  precedent reveals  that we  already          have  rejected  a  narrow,   causally  oriented  reading  of  the          materiality requirement found in the civil analog to section 542.          See Ven-Fuel, 758 F.2d at 762 (branding such a construction of 19          ___ ________          U.S.C.   1592  "entirely baseless" and predicting that  "[s]uch a                                          9          restrictive  reading  would   largely  eviscerate  the   statute,          rendering it meaningless in  the vast majority of cases").3   Our          view of  section 542's materiality requirement  is also consonant          with the reasoning  and/or resolution of several cases from other          jurisdictions.   See,  e.g., Bagnall,  907  F.2d at  436;  United                           ___   ____  _______                       ______          States  v. Brown, 456 F.2d 293,  295 (2d Cir.), cert. denied, 407          ______     _____                                _____ ______          U.S. 910 (1972); United States v. Szwaczka, 769 F. Supp. 293, 296                           _____________    ________          (E.D. Wis.  1991); see also United  States v. Yip, 930  F.2d 142,                             ___ ____ ______________    ___          147-49 (2d Cir.) (construing the  second provision of section 542          in  an  equally  broad manner),  cert.  denied,  112  S. Ct.  197                                           _____  ______          (1991).4                    A broad  construction of section 542  is also supported          by  accepted  canons of  statutory  construction.   If  the first          provision  in  section  542  is  construed  as applying  only  to          ineligible  imports,  then the  final  sentence  of the  section,          discussing the legal irrelevance  of depriving the government "of          any lawful duties," would be meaningless (for nonimportable items          are  not  dutiable, and  hence,  the  government could  never  be          deprived).  Accordingly, such a construction would transgress the                                        ____________________               3Indeed, although the  precise issue was  not before us,  we          commented  favorably upon our perception that  "under 18 U.S.C.            542, criminal  convictions  have regularly  been sustained  where          generically  importable  goods  had  been  entered  by  trick  or          artifice."   Ven-Fuel, 758 F.2d  at 762 (citing  United States v.                       ________                            _____________          Murray,  621 F.2d  1163 (1st  Cir.), cert.  denied, 449  U.S. 837          ______                               _____  ______          (1980); United States  v. Brown,  456 F.2d 293  (2d Cir.),  cert.                  _____________     _____                             _____          denied, 407 U.S. 910 (1972)).          ______               4To be sure, two courts of appeals, the Fifth and the Ninth,          have reached  the opposite  conclusion.  See  Corcuera-Valor, 910                                                   ___  ______________          F.2d at 199-200; Teraoka, 669 F.2d at 579.  With respect, we find                           _______          these opinions unpersuasive and we decline to follow them.                                          10          oft-stated interpretive rule that  "[a]ll words and provisions of          statutes are intended to have meaning and are to be given effect,          and  no  construction  should   be  adopted  which  would  render          statutory    words   or   phrases   meaningless,   redundant   or          superfluous."   Ven-Fuel, 758  F.2d at 751-52;  accord O'Neil, 11                          ________                        ______ ______          F.3d at 297.                    Finally,  a statute must be  read as a  whole, with due          regard  for its  object, purposes,  and  underlying policy.   See                                                                        ___          Pilot Life Ins. Co. v. Dedeaux, 481  U.S. 41, 51 (1987).  Here, a          ___________________    _______          broad reading  of the  disputed  language serves  to advance  the          fundamental  purpose  of the  first part  of  section 542.   That          purpose,  as   evidenced  by   Congress's  choice  of   phrase             particularly the caveat that the government need not "be deprived          of  any  lawful  duties"     is  to  ensure  full  disclosure  in          importation and thereby maintain the integrity of the importation          process  as a whole.  See Bagnall, 907  F.2d at 436.  Adopting an                                ___ _______          isthmian  standard  would thwart  this  goal  by  making it  more          attractive for importers  to assume the persona  of Holmes's "bad          man" and to practice strategic forms of deception under the guise          of  immateriality.  See Oliver  Wendell Holmes, Jr.,  The Path of                              ___                               ___________          the Law, 10 Harv. L. Rev.  457, 459 (1897) ("If you want  to know          _______          the law and  nothing else, you must look at it  as a bad man, who          cares  only for  the material  consequences which  such knowledge          enables him to predict . . . .").                    To recapitulate, we hold  that materiality is, in fact,          an  element of the offense of conviction.  This element serves to                                          11          explain, not to emasculate, the "by means of" language  contained          in  the  first part  of the  statute.   Particularly  when viewed          against this backdrop, appellant's proposed equation of "by means          of"  with "because  of" betrays  both common  meaning  and common          sense.  By limiting the scope of section 542's first provision to          ineligible  items,  such   an  interpretation  would  effectively          convert  the provision  into an  inoperative piece  of parchment.          Accordingly, we reject appellant's  narrow construction, and rule          that,  in this  context,  "material" means  having the  potential          significantly  to  affect  the  integrity  or  operation  of  the          importation process  as a  whole, without  regard to  whether the          conduct at  issue caused the  importation and  without regard  to          whether the federal government suffered actual harm.                    Appellant's  false  statements  had   this  deleterious          potential.    Undervaluations  are  by  their  nature  materially          related  to  the  importation  process,  both  because  they  may          interfere with  the government's efforts to  monitor and regulate          the  flow  of  goods into  the  United  States  and because  they          undermine  the  integrity  of  the  entire  importation  process.          Consequently, appellant's convictions  under section 542  must be          upheld.5          III.  THE EXCLUDED EVIDENCE          III.  THE EXCLUDED EVIDENCE                    We  turn   now  to   appellant's  assertion   that  his                                        ____________________               5Appellant also  assigns error to the  district court's jury          instructions on the importation counts.  This assignment of error          is constructed around the same misinterpretation of section 542's          materiality requirement.  It, therefore, fails.                                          12          convictions  under the Arms Export Control Act, 22 U.S.C.   2778,          are tainted because the trial  court excluded evidence   evidence          that we  sometimes shall call  "contacts evidence"    that  would          have established  a defense of apparent  public authority6 and/or          negated  the  element  of  specific  intent.    For  the  reasons          explained below, we find this assertion unavailing.                                A.  Proceedings Below.                                A.  Proceedings Below.                                    _________________                    Because the  precise course  of proceedings  before and          during the  trial is  critical to  the resolution  of appellant's          challenge, we  rehearse the pertinent details.   Between April 27          and  May 6, 1992, appellant served subpoenas duces tecum on three                                                       _____ _____          persons    an agent of the Naval Intelligence Service, the keeper          of records  at  the  National Security  Agency,  and  a  business          associate  (whom we shall  call "John  Doe") who  had accompanied          appellant  on his excursions to China   proposing to ensure their          availability as witnesses at  his trial.  Appellant  alleged that          Doe (who,  he said, was  in the employ of  a federal intelligence          agency) had  authorized the  arms exports.7   It  was appellant's                                        ____________________               6The  "defense" of  apparent public  authority is  a defense          based on a mistaken  but good-faith belief that one's  conduct is          authorized by the government.  Appellant's repeated references to          this  defense  constitute  little  more  than  a  school  of  red          herrings.   The  defense is  not a  defense at  all.   See United                                                                 ___ ______          States  v. Duggan, 743 F.2d  59, 83-84 (2d  Cir. 1984) (rejecting          ______     ______          such  a defense in a prosecution  under 22 U.S.C.   2778); United                                                                     ______          States v. Anderson, 872 F.2d 1508, 1513-16 (11th Cir.) (similar),          ______    ________          cert. denied, 493 U.S. 1004 (1989).          _____ ______               7The nonexistent defense of  apparent public authority,  see                                                                        ___          supra  note 6, must not  be confused with  the potentially viable          _____          defense of actual public authority, which may come into play when          a defendant  undertakes certain  acts, reasonably relying  on the          statements of  a government agent cloaked  with actual authority.                                          13          legal theory that,  even if Doe were not  a spy, Doe's imprimatur          could undermine the government's case against appellant either by          providing  a defense of apparent public  authority, but see supra                                                              ___ ___ _____          note  6,  or  by negating  an  element  of  the offense,  namely,          specific intent.                    The government responded by filing motions to quash the          subpoenas, followed on May 18 by both a memorandum of authorities          and an ex parte submission pursuant to the Classified Information                 __ _____          Procedures  Act,  18  U.S.C.  app.  III  (CIPA),  which  limns  a          procedure permitting classified  information "to be inspected  by          the court alone."  Id.   4.  On  the same date, appellant made an                             ___          oral  ex  parte  proffer  to  the  trial  court,  explaining  the                __  _____          relationship   between  the  subpoenas  and  his  proposed  trial          strategy.                    On May 21, following an in camera hearing, Judge Keeton                                            __ ______          granted the government's motions  to quash.  He also  granted the          government's  oral motion  in limine,  made in  anticipation that                                     __ ______          appellant might  renew his efforts to  proffer contacts evidence.          When reduced  to writing  on May  26, 1992,  the in  limine order                                                           __  ______          required   appellant,  before   "fil[ing]  or   disclos[ing]  any          document,  ask[ing]  any  question,  or  mak[ing]  any  statement          related to  any alleged  contact between  any individual and  any          intelligence agency," to "first present[] such matter directly to                                        ____________________          See United States v. Baptista-Rodriguez, 17  F.3d 1354, 1368 n.18          ___ _____________    __________________          (11th  Cir. 1994).  Here, however,  we have painstakingly checked          the materials  tendered  in  camera  and  find  no  colorable  or                                   __  ______          cognizable basis for a defense of actual public authority.                                          14          the  [trial judge] in chambers or at  sidebar and . . . receive[]          from [the judge] a ruling allowing the requested action . . . ."                    Immediately prior to trial, appellant filed a motion to          reconsider  these rulings,  accompanied  by a  written, sworn  ex                                                                         __          parte proffer.   After a hearing that began on  October 22, 1992,          _____          and  continued into the next  day, the district  court denied the          motion.  Trial commenced a few days later.                    At trial, appellant called  only one witness, a Customs          agent,  and  made no  discernible  effort  to capitalize  on  the          court's invitation to examine  his purported contacts evidence in                                                                         __          camera.8  Still, at the  close of his case appellant moved  for a          ______          mistrial,  claiming that  the  district court's  pretrial rulings          denied  him the  opportunity to  present a  robust defense.   The          court  spurned  the motion.   In  due  course the  jury convicted          appellant  on all  three exportation  counts (as  well as  on the          charges of unlawful importation discussed in Part II, supra).                                                                _____                                    B.  Analysis.                                    B.  Analysis.                                        ________                    Appellant  contests  the   district  court's   pretrial          rulings    specifically, the  orders  entered in  respect to  the          government's  motions  to quash  and motion  in  limine    on the                                                       __  ______          theory that  those rulings precluded  him from presenting  to the          jury a complete and  competent defense.  He assails  the district          court's  denial of his  motion for a  mistrial for much  the same                                        ____________________               8Even if we give appellant the benefit of his description of          it,  the contacts evidence  is entropic at best.   Apart from the          claims  about what  Doe  ostensibly said,  the contacts  evidence          consists  entirely  of  gauzy  generalities,  inadmissible double          hearsay, and unsupported suppositions.                                          15          reason.  In particular, he alleges that these rulings   which for          our purposes coalesce  into, and  are subsumed by,  the order  in                                                                         __          limine9    transgressed  his  rights under  both the  Due Process          ______          Clause  of the Fifth Amendment  and the Compulsory Process Clause          of the Sixth Amendment by foreclosing him from mounting a defense          to  the charges.  Having carefully deterrated the record, we find          that  this  challenge  has   not  been  properly  perfected  and,          therefore, evaporates into thin air.                     On appeal, Holmquist claims that the contacts evidence          bore  on two  possible lines of  defense:   (1) that  he acted on          Doe's  instructions,  and, hence,  under  the  guise of  apparent          public  authority    a  defense that,  in  any event,  would have          misfired, see supra note  6; and (2) that he lacked the requisite                    ___ _____          specific intent to commit the charged crime   a strategy that, at          least in theory, had promise, see, e.g., United States v. Murphy,                                        ___  ____  _____________    ______          852 F.2d  1, 7 (1st  Cir. 1988)  (explaining that, in  respect to          charges under 22 U.S.C.    2778, the prosecution must  prove that          the defendant in fact "knew he had a legal duty not to export the          weapons"), cert. denied,  489 U.S. 1022  (1989); see also  United                     _____ ______                          ___ ____  ______          States v.  Anderson, 872 F.2d  1508, 1517 (11th  Cir.) (rejecting          ______     ________                                        ____________________               9Because  appellant's subpoenas  sought  the  production  of          evidence  at   trial,  the  district  court's   order  in  limine                    __   _____                                   __  ______          effectively  controlled,  and  therefore  subsumed,  the  quashal          order.     By  like  token,  the  district   court's  denials  of          appellant's eve-of-trial motion for reconsideration and mid-trial          motion for a mistrial lack independent significance; if the court          committed no antecedent error in the  exclusion of evidence under          the  aegis  of  the order  in  limine,  then  those motions  were                                     __  ______          bootless.  Thus,  our analysis  of this assignment  of error  may          appropriately focus upon the order in limine alone.                                             __ ______                                          16          apparent  public  authority   defense,  but  acknowledging   that          defendant's mistaken  belief that his acts  were authorized might          negate specific  intent), cert.  denied, 493 U.S.  1004 (1989).10                                    _____  ______          There is  some disagreement  over the  extent to which  appellant          explicitly and  clearly  pursued the  second of  these two  legal          theories during the course of the litigation.  The  best that can          be  said is  that passing reference  to both theories  is made in          appellant's opposition  to the government's motion  to quash; and          appellant's  motion to  reconsider and  motion for  mistrial each          purported to incorporate the contents of this initial opposition.          But at the pretrial hearings  of May 18 and 21, 1992,  which were          specifically   devoted  to   assessing   the  propriety   of  the          government's motions to quash and motion in limine, appellant did                                                   __ ______          not  once  bring  the  specific  intent  theory  to  the  judge's          attention.   Similarly, appellant  made no explicit  reference to          the theory when arguing his motion to reconsider.                    Based on  the overall  record, appellant might  well be          deemed to  have abandoned the specific intent theory.  As we have          previously admonished, "[a] party has a duty to put its best foot          forward .  . .  [and]  to spell  out its  arguments squarely  and          distinctly."  Paterson-Leitch Co. v. Massachusetts Mun. Wholesale                        ___________________    ____________________________          Elec. Co., 840  F.2d 985, 990  (1st Cir.  1988); see also  United          _________                                        ___ ____  ______                                        ____________________               10There  is also  some suggestion that  appellant considered          raising a defense of  estoppel by entrapment.  See  United States                                                         ___  _____________          v.  Smith,  940  F.2d  710,   714  (1st  Cir.  1991)  (discussing              _____          doctrine).   On  appeal, however,  Holmquist offers  no developed          argumentation in connection with  this defense.  Consequently, we          deem  it waived.   See United States  v. Zannino, 895  F.2d 1, 17                             ___ _____________     _______          (1st Cir.) cert. denied, 494 U.S. 1082 (1990).                     _____ ______                                          17          States v. Boylan, 898 F.2d 230, 249 (1st Cir.) ("Litigants cannot          ______    ______          expect a judge . . . to be clairvoyant."), cert. denied, 498 U.S.                                                     _____ ______          849 (1990).                    Although the question of  abandonment is close, we need          not resolve it, for  at the trial itself, appellant  eschewed any          attempt  to  offer  evidence in  camera  in  accordance  with the                                       __  ______          district court's express invitation and the provisional nature of          the court's in  limine ruling.11  The government  maintains that,                      __  ______          given  this  omission,  appellant   no  longer  can  contest  the          operation of the court's order in limine.  We agree.  Appellant's                                         __ ______          snubbing  of  the  court's  invitation  to  consider  evidentiary          offerings during  the trial effectively  insulated from appellate          review any complaints  he voiced in  connection with the  court's          pretrial evidentiary  rulings.   In  the  pages that  follow,  we          explain our rationale.                    It is  a bedrock  principle of our  adjudicatory system          that  ostensible errors arising  before and during  trial must be          properly  raised  and preserved  in  order  to be  reviewable  on          appeal.  See  United States v. Griffin, 818 F.2d  97, 104-06 (1st                   ___  _____________    _______          Cir.),   cert.  denied,  484  U.S.  844  (1987).    In  terms  of                   _____  ______          evidentiary limitations,  this principle is so  important that we          find it partially codified  in the third of our Federal  Rules of                                        ____________________               11The  transcript reflects  only one point  in the  trial at          which appellant requested a sidebar for the purpose of attempting          to introduce  evidence related to  the order  in limine    and on                                                        __ ______          that  lone  occasion,  the  district  court  granted  appellant's          request.    This  demonstrates  quite  vividly  an  awareness  on          appellant's  part  that  the court  had  left  the  door open  to          proffers of such evidence.                                          18          Evidence.   "Error  may not  be predicated  upon a  ruling .  . .          excluding  evidence [unless]  the substance  of the  evidence was          made known to the court by offer or was apparent from the context          within which questions were asked."  Fed. R. Evid. 103(a).                    In  entering the  in limine  order below,  Judge Keeton                                      __ ______          made it  clear that the  only definite limitation  on appellant's          ability to introduce  contacts evidence  was that  he must  first          present it  out of the  jurors' earshot,  that is, to  the judge,          either  in chambers or at sidebar.  Federal district judges enjoy          broad discretion  in respect to the ordering  and presentation of          proof and the handling of evidentiary questions.  See, e.g., Fed.                                                            ___  ____          R.  Evid. 104(c)  (stating that  hearings on  preliminary matters          other than the  admissibility of confessions may be conducted out          of  the  hearing  of the  jury  "when  the  interests of  justice          require"); Fed.  R. Evid.  611(a) (empowering district  courts to          exercise  "reasonable  control"  over mode  and  presentation  of          evidence); see  also Luce v.  United States, 469 U.S.  38, 41 n.4                     ___  ____ ____     _____________          (1984) (approving  use of in limine rulings as an adjunct of "the                                    __ ______          district  court's  inherent authority  to  manage  the course  of          trials"); Douglas L. Colbert, The Motion in Limine in Politically                                        ___________________________________          Sensitive Cases:  Silencing  the Defendant at Trial, 39  Stan. L.          ___________________________________________________          Rev. 1271 (1987) (discussing, though bemoaning, the increased use          of motions in limine to preclude defendants  from raising certain                     __ ______          defenses altogether).  In light of this discretion, we are unable          to  conclude that  the  in limine  order  itself lay  beyond  the                                  __ ______          district  court's proper purview, or that it was untenable in any                                          19          particular.                    It follows  inexorably that, since the  in limine order                                                            __ ______          represented  a  lawful exercise  of  judicial  power, appellant's          failure to abide by  its terms bars him from  complaining in this          venue  about evidence  that  could  have been     but  was not             proffered to the court within the framework of the  order.  After          all,  the trial  judge's offer  to consider  proposed evidentiary          offerings  in camera,  as  the occasion  arose,  was not  a  mere                     __ ______          formality   and  appellant treated it as such at  his peril.  See                                                                        ___          Conway v. Electro Switch Corp., 825  F.2d 593, 596 n.1 (1st  Cir.          ______    ____________________          1987) ("Under  the best  of circumstances, counsel  must exercise          caution in  relying exclusively  upon rulings made  in connection          with  pretrial  motions in  limine  as the  basis  for preserving                                  __  ______          claims  of error in  the admission and  exclusion of evidence.");          Freeman v. Package Mach. Co., 865 F.2d 1331, 1337 (1st Cir. 1988)          _______    _________________          (offering similar admonition).  In short, appellant's decision to          ignore  the  procedural  device  fashioned  by  the  trial  court          disabled  him from mounting a subsequent challenge to what he now          dysphemistically calls the "exclusion" of evidence.                    Our  conclusion  rests not  only  upon the  fundamental          principles of judicial economy  and attorney cognizance, but also          upon  a well-defined corpus of  federal appellate case  law.  The          touchstone, of course, is the Court's decision in Luce.  The Luce                                                            ____       ____          Court  held specifically  that  a defendant  who  chooses not  to          testify at trial loses  his right to appeal the  district court's          ruling denying his in limine motion to forbid the impeachment use                             __ ______                                          20          of  a prior  conviction.    See  Luce,  469 U.S.  at  43.    More                                      ___  ____          generally,  Luce teaches  that  there are  concrete  limits to  a                      ____          party's right to request appellate review of evidentiary rulings,          and  that these limits reflect  two factors:   (1) the legitimate          needs  of appellate courts  in the review  of alleged evidentiary          errors  stemming from  trials, see  id. at 41-42  (observing that                                         ___  ___          "[a]  reviewing court  is handicapped  in any  effort to  rule on          subtle evidentiary questions outside a factual context"); and (2)          the possibility that a defendant might exploit adverse rulings by          treating  them essentially as legal jokers, to be pulled from his          sleeve  should a conviction ensue, see id. at 42 (warning against                                             ___ ___          setting the stage for a litigant,  at no risk, to seed the record          with error).                    In  the  instant  case,  both  of  these  concerns  are          implicated.  Regarding the reviewability concern, it is precisely          because appellant comes before  us not having attempted  to offer          evidence  during the trial  that we cannot  rule intelligently on          the  underlying evidentiary  questions;  he presents  us with  an          abstract intellectual exercise, rife with conjecture, rather than          affording us an opportunity to inspect concrete evidence, offered          and  excluded  in  an  actual  trial  context.     Regarding  the          exploitation concern, we likewise have no reliable way of knowing          whether  appellant's   decision  to   forgo  the   trial  judge's          invitation  reflected  a  genuine  sense of  preclusion,  a  mere          oversight, an ill-fated stratagem  (such as an attempt  to infect          the  trial with error), or simply a realization that the putative                                          21          contacts evidence was not likely to be helpful after all.                    Our  conclusion  that  appellant  did  not sufficiently          perfect a right to  appeal in respect to contacts  evidence draws          further  support  from the  myriad cases  that  have seen  fit to          extend the tenets of Luce into other contexts involving in limine                               ____                               __ ______          motions.   See Griffin, 818  F.2d at  105 (citing  wide range  of                     ___ _______          federal  appellate  cases  extending  principles  articulated  in          Luce).   Griffin  itself is  a good  example.   In that  case, we          ____     _______          declined to  review a conditional  pretrial ruling under  Fed. R.          Evid. 403, which prohibited  a government witness from testifying          that a certain associate of the defendant had once threatened him          for  cooperating with the government    a threat which, according          to  the  witness, caused  him  to withhold  information  from the          government for over a year.   The one condition on this  pretrial          order, however,  was that  the prohibition  would  vanish if  the          defense  attempted  to  impeach   the  witness  by  referring  to          cooperation.    The defendant  abided  by  the  ruling, but  then          challenged it following his conviction.  In holding that he could          not  test  the  evidentiary  question  on  appeal,  we  observed:          "Although  the court telegraphed what its ruling was likely to be          if defense  counsel opened the  door, the  latter never  knocked.          And, we will  not venture to pass  upon issues such as  this in a          vacuum."   Id. at 103.   Based on this, and  on related concerns,                     ___          including the  "danger of  encouraging a  defendant,  as a  trial          tactic, to plant reversible error," id. at 104, we ruled that "to                                              ___          raise and preserve for review the claim of [evidentiary error], a                                          22          party  must   obtain  the   order  admitting  or   excluding  the          controversial evidence in  the actual setting of  the trial," id.                                 ____________________________________   ___          at 105 (emphasis supplied).  While there are  factual differences          between  Griffin and  the case  at hand,  Griffin's  logic points                   _______                          _______          unerringly  toward the  conclusion  that appellant  in this  case          never  perfected his  right to  appeal the putative  exclusion of          contacts evidence.                    Two years after Griffin,  we had another opportunity to                                    _______          apply the principles  of Luce, this  time to a case  involving an                                   ____          anticipatory motion to limit cross-examination  of the defendant.          See United States v. Nivica, 887 F.2d 1110, 1115 (1st Cir. 1989),          ___ _____________    ______          cert. denied, 494  U.S. 1005  (1990).  After  the district  court          _____ ______          refused  to grant the motion, the defendant chose not to testify.          The jury found him guilty.   He then appealed the court's  denial          of his  liminary motion.   We gave him  short shrift.   Beginning          with  the  premise that  "the concerns  which undergird  Luce and                                                                   ____          Griffin control here," id. at 1116, we determined that:          _______                ___                    Because Nivica did not take the stand, or ask                    for  voir dire, his  exact testimony remains,                    in   the  Luce  phrase,  "unknowable."    The                              ____                    alleged  harm  is "wholly  speculative," both                    because  (a) the judge,  in the give-and-take                    of  live  testimony, might  have  changed his                    mind  and   confined  cross-examination  more                    closely, and  (b) on this record,  we have no                    way  of  knowing  the  extent  to  which  the                    government  would  have   sought  to   cross-                    question  Nivica  (if  at  all)  about  other                    matters.  Moreover, in  this case as in Luce,                                                            ____                    there is no reliable method  for divining the                    genesis  of  defendant's   decision  not   to                    testify. . . .  Furthermore, were we to relax                    the  rule, we would run the  very risk   ease                    in "`plant[ing]' reversible error"   that the                    Luce   Court  aimed   to  avoid.     Finally,                    ____                                          23                    defendant's  tactical choice in this case, as                    in Luce,  has thwarted our  ability to  judge                       ____                    the harmfulness of the asserted error.          Id.  at 1116-17 (citations omitted).  In the bargain, we rejected          ___          defendant's claim that, because the trial judge ruled as a matter          of law rather than expressly labelling his ruling as conditional,          Luce should not have  governed the analysis.  We  emphasized that          ____          the critical dimensions  of a  Luce scenario  include timing  and                                         ____          context, and that, "[u]ltimately,  the trier's decision, whatever          his initial inclination, had  to depend upon particular questions          and  their relation  to the content  of the  direct examination."          Id. at 1117.   In the same way, appellant  in the case before  us          ___          inexplicably declined the opportunity  to probe the trial judge's          provisional  ruling  by making  a  concrete  proffer  in  a  live          context,   thus   depriving   this  court   of   the  opportunity          meaningfully to review his  claim.  Cf. Reilly v.  United States,                                              ___ ______     _____________          863  F.2d 149,  168 (1st  Cir. 1988)  (holding, in  respect to  a          discovery  request,  that   "by  ignoring  the  [judge's]   clear          invitation to specify, face-up  and squarely, what information it          continued to  seek, appellant  waived  the right  to protest  the          denial of its [discovery motion]").                    We also find instructive  the experience of the Seventh          Circuit, which  recently confronted a situation  quite similar to          this  one.   In United  States v.  Addo, 989  F.2d 238  (7th Cir.                          ______________     ____          1993),   the  district   court,   over  defendant's   opposition,          provisionally  granted the government's  motion in limine barring                                                          __ ______          the  defendant from  pursuing a  particular  line of  argument at                                          24          trial.  In so doing, the court made it clear that it would "allow          the  defense  counsel .  . .  [to]  renew her  opposition  to the          government's  motion before the conclusion of the trial."  Id. at                                                                     ___          241.   Defense counsel did not take  advantage of this offer.  On          appeal, defendant  challenged the  district court's grant  of the          motion in limine.   The  Seventh Circuit began  with the  premise                 __ ______          that a  party "may  not  lull the  judge  into thinking  that  [a          theory] has  been abandoned and then,  after he has lost,  pull a          rabbit out of  his pocket in  the form of the  forgotten motion."          Id.  (quoting United  States v.  Taglia, 922  F.2d 413,  416 (7th          ___           ______________     ______          Cir.),  cert. denied,  500  U.S. 927  (1991)).   The  court  then                  _____ ______          concluded that the  defense had  failed to perfect  its right  to          contest the exclusion of the desired line of argument:                    [T]he ball  was in  the defendant's court  to                    challenge  the  granting  of  the  motion  in                                                               __                    limine.  For some  reason, the defense failed                    ______                    to respond to the judge's ruling again during                    the trial.   This may have  been an oversight                    on the  part of defense counsel  in the midst                    of a busy  trial or  a well-calculated  trial                    strategy.   Whatever  the reason,  the record                    reflects that  the defense was  clearly given                    the opportunity  to  raise the  matter  again                    before the  trial judge and failed  to do so.                    Accordingly,  the  defense may  not challenge                    the merits of this ruling on appeal.          Id. at 242;  see also Favala v.  Cumberland Engin'g Co.,  17 F.3d          ___          ___ ____ ______     ______________________          987,  991 (7th Cir. 1994)  (explaining that a "court's invitation          to renew [an] issue" should be treated "as an indication that the          court's ruling on  the motion in limine is not  final and is open          to reconsideration; consequently, the failure to follow up on the          invitation constitutes a waiver"); United States v. Hoyos, 3 F.3d                                             _____________    _____                                          25          232, 236 (7th  Cir. 1993) (applying Addo to  a situation in which                                              ____          the  trial  court  granted  the government's  motion  in  limine,                                                                __  ______          subject to reconsideration, and  defendant neglected to raise the          relevant  issue during trial); United  States v. Romano, 849 F.2d                                         ______________    ______          812,  815-16 (3d  Cir.  1988) (declining  to reverse  defendant's          conviction  "based on  mere speculation  as to what  the district          court would have  done" if  defendant had  proffered evidence  at          trial in an  effort to  surmount the district  court's in  limine                                                                 __  ______          ruling);  cf. United States v. Bonneau, 970 F.2d 929, 932-33 (1st                    ___ _____________    _______          Cir. 1992)  (declining to review exclusion  of testimony, alleged          by defendant to establish  lack of willfulness under 26  U.S.C.            7201, because defendant made no offer of proof in the trial court          to establish the testimony's substance).                    These principles and precedents necessarily control our          decision  in this case.  The district judge's ruling was patently          provisional.    The court  gave  appellant  ample opportunity  to          reiterate  his  request   to  introduce  evidence  of   purported          government  contacts in  the context  of the  actual trial.   For          whatever  reason, appellant  chose not to  take up  the gauntlet.          One  consequence  of  appellant's  inertia  is  that  we,  as  an          appellate  tribunal, can  only engage  in rank  speculation about          whether the trial judge would have allowed appellant to introduce          specific  evidence (the exact nature  of which is  unknown to us,          see supra note  8) for  a specific purpose  (the exact nature  of          ___ _____          which is likewise unknown to us) had he attempted to do so during          the trial.   An  appeal that  asks  a reviewing  court to  decide                                          26          delicate questions of evidentiary error based not on a  tangible,          well-defined record,  but rather on conjecture  and surmise, does          not deserve a favorable answer.                    For  these  reasons, we  conclude  that,  when a  judge          issues a provisional in limine pretrial order and clearly invites                               __ ______          the adversely affected party to offer evidence at sidebar for the          purpose of  reassessing the scope or  effect of the  order in the          setting of the  actual trial, the exclusion of  evidence pursuant          to that  order may  be  challenged on  appeal only  if the  party          unsuccessfully attempts to offer such evidence in accordance with          the terms  specified in  the order.12   Because  appellant failed          to  follow  this well-marked  path, we  hold  that he  cannot now          complain  about  the  trial  court's  handling  of  the  contacts                                        ____________________               12This rule is not without limits.  For example, it will not          apply when  the in limine  order is itself  final.  Finality  may                          __ ______          inhere either  in the  nature of  the judge's  words,  or in  the          rationale of his ruling, or in both.  See, e.g., Fusco v. General                                                ___  ____  _____    _______          Motors Corp., 11 F.3d 259, 262-63 (1st Cir. 1993) ("Where a court          ____________          rules  in limine that certain evidence is excluded but the ruling                 __ ______          is  merely tentative or qualified,  then the proponent might well          have  to offer  the evidence  at trial  in  order to  preserve an          appeal on the issue.   But where the pretrial proffer is adequate          and  evidence is  excluded unconditionally  by a  pretrial order,          then  we think  that the  proponent has  preserved the  issue for          appeal and (other circumstances  being unchanged) need not .  . .          proffer the evidence again  at trial.") (citation omitted); Addo,                                                                      ____          989 F.2d  at 242 (distinguishing  situations in  which the  trial          court  stated that  subsequent attempts  to  modify an  in limine                                                                  __ ______          ruling would be useless  or futile); see also Favala, 17  F.3d at                                               ___ ____ ______          991 (noting rule that "the failure to follow up on the invitation          [to reconsider  a  motion in  limine] constitutes  a waiver"  but                                    __  ______          finding  no waiver  in  the  particular  case because  the  court          "clearly indicated"  that its ruling was  definitive); cf. United                                                                 ___ ______          States  v.   Mejia-Alarcon,  995   F.2d  982,  986   (10th  Cir.)          ______       _____________          (formulating three-part test  to determine when  the denial of  a          pretrial  motion in limine to exclude evidence, in the absence of                           __ ______          a further objection  at trial, will nonetheless preserve  a right          of appellate review), cert. denied, 114 S. Ct. 334 (1993).                                _____ ______                                          27          evidence.          IV.  OTHER EVIDENTIARY ISSUES          IV.  OTHER EVIDENTIARY ISSUES                    In his final  assignment of  error, appellant  suggests          that the district  court erred in  permitting the prosecution  to          introduce,  over  objection,  certain  items  of  evidence  that,          appellant says,  were  not  satisfactorily  authenticated.    The          challenged evidence comprises a photocopy provided by Andrew Wong          (a purchaser  of unlawfully exported firearms),  and snapshots of          weapons  displaying serial  numbers  matching for  the most  part          those listed on weapons in appellant's inventory.  In addition to          questioning  authentication, appellant also  claims that,  in all          events, the photocopy should  have been excluded as hearsay.   We          believe that this fusillade misses the mark.                                  A.  The Photocopy.                                  A.  The Photocopy.                                      _____________                    In  respect  to  the photocopy,  we  treat  appellant's          authentication and hearsay challenges separately.                    1.   Authentication.   Exhibit  17A  purported to  be a                    1.   Authentication.                         ______________          photocopy of  a bank check in  the amount of $2500,  drawn on the          Bank of China at Hong Kong, bearing a date of  December 20, 1988,          and  made payable  to appellant.   To  authenticate the  proffer,          Dennis Kelly, a Customs agent, testified that Wong  provided him,          via air courier  from Hong Kong,  with both  the photocopy and  a          three-page invoice  in appellant's  handwriting.   This document,          admitted into evidence at  trial as Exhibit 17, described,  among                                          28          other things, a $2500 credit in Wong's favor.13                    Appellant argues  that the proof failed  to eliminate a          googol of  possibilities concerning the photocopy,  e.g., that it                                                              ____          was a fake, or  that the check was  made at some time  other than          the stated date, or that it was never delivered to appellant, or,          if  delivered,  that  it  was never  negotiated.    Additionally,          appellant argues that a finding of authenticity could not readily          be  based on material emanating from Wong because Wong had soured          on him and was, therefore, a biased source.                    It cannot be gainsaid that documentary evidence must be          authentic.   The test of  authenticity is straightforward:   "The          requirement of  authentication or identification  as a  condition          precedent to admissibility is satisfied by evidence sufficient to          support  a  finding  that the  matter  in  question  is what  its          proponent  claims."  Fed. R. Evid. 901(a); see also United States                                                     ___ ____ _____________          v. Paulino,  13 F.3d  20, 23  (1st Cir.  1994); United  States v.             _______                                      ______________          Arboleda, 929 F.2d 858, 869 (1st Cir. 1991).          ________                    There is  no single way  to authenticate evidence.   In          particular, the  direct testimony of a custodian  or a percipient          witness is not a sine qua non to the authentication of a writing.                           ____ ___ ___          See  Paulino, 13 F.3d at  23.  Thus,  a document's "[a]ppearance,          ___  _______          contents,  substance, internal  patterns,  or  other  distinctive          characteristics,  taken in conjunction  with circumstances," can,          in cumulation, even without direct  testimony, provide sufficient                                        ____________________               13On  appeal, Holmquist  does not  contest the  admission of          Exhibit 17 as a full exhibit.                                          29          indicia  of reliability to permit a finding that it is authentic.          Fed. R. Evid. 901(b)(4);  see also Paulino, 13 F.3d at 23; United                                    ___ ____ _______                 ______          States v. Newton, 891 F.2d 944, 947 (1st Cir. 1989).          ______    ______                    Issues   of  authentication  are  almost  always  fact-          sensitive.  Consequently, when such issues arise, the trial court          must act  as a gatekeeper.   See United States v.  Ladd, 885 F.2d                                       ___ _____________     ____          954, 956 (1st  Cir. 1989);  see generally Fed.  R. Evid.  104(a).                                      ___ _________          "If the court discerns enough support  in the record to warrant a          reasonable person  in determining  that the  evidence is  what it          purports to be, then Rule 901(a)  is satisfied and the weight  to          be given to the evidence is left to the jury."  Paulino, 13  F.3d                                                          _______          at 23.   And  since rulings  of this nature  often depend  on the          trial   judge's  intimate   knowledge   of  the   case  and   the          protagonists, we review rulings  accepting or rejecting claims of          authenticity only for mistake of law or abuse of discretion.  See                                                                        ___          Paulino, 13 F.3d at 23; United  States v. McMahon, 938 F.2d 1501,          _______                 ______________    _______          1508 (1st Cir. 1991).                    Here, the district court  noted that the purported bank          check was  dated "Dec. 20, 1988";  that it was payable  to "Steve          Holmquist"; and that it was for $2500.  The court also determined          that   Exhibit  17   (the  three-page   invoice   in  appellant's          handwriting) strongly corroborated Exhibit  17A; after all, agent          Kelly  received the  invoice  in the  very  same package  as  the          photocopy  of the check, and the invoice mentioned a $2500 credit          to Wong, thereby lending considerable credence to the proposition          that Holmquist received a  payment (the bank check), acknowledged                                          30          its receipt, and  credited Wong's  account in the  amount of  the          payment.14   Given the totality of  the circumstances, especially          the ties binding Wong to Holmquist, we agree with the lower court          that  a  jury could  draw  reasonable  inferences connecting  the          photocopy of the bank check to the invoice.                    To be  sure, appellant's  objections  are not  entirely          without  force.   It  is possible  that  the photocopy  had  been                                   ________          doctored, or  constituted an  instrument through which  Wong, for          whatever reason, aspired to carry out an elaborately staged hoax.          But the  burden of authentication does not  require the proponent          of the evidence  to rule out all  possibilities inconsistent with          authenticity, or to prove  beyond any doubt that the  evidence is          what it purports to be.  Rather, the standard for authentication,          and  hence for  admissibility, is  one of  reasonable likelihood.          See  United  States v.  McGlory, 968  F.2d  309, 328-29  (3d Cir.          ___  ______________     _______          1992), cert. denied,  113 S.  Ct. 1388 (1993);  United States  v.                 _____ ______                             _____________          Collado, 957 F.2d 38, 39 (1st Cir. 1992); see also 5 J. Weinstein          _______                                   ___ ____          & M. Berger, Weinstein's Evidence    901(a)[01], at 901-19 (1994)                       ____________________          (explaining  that  the  trial  court  should  admit  evidence  as          authentic  "if sufficient  proof has  been introduced  so that  a          reasonable juror could find in favor of authenticity").                    Here, mindful  of the  deference accorded to  the trial          court's  exercise of its discretion, we cannot say that the court          erred  in declaring  the  photocopy  of  the  bank  check  to  be                                        ____________________               14The  handwritten  invoice  used  the  words  "minus $2500,          12/29/88."                                          31          sufficiently authenticated, or in admitting it into evidence.                    2.  Hearsay.  Appellant also suggests that, because the                    2.  Hearsay.                        _______          photocopy  was  introduced  to  prove  the  truth  of the  matter          asserted, it  was hearsay and, therefore,  inadmissible unless it          fell within one of the  exceptions to the hearsay rule.   We need          not probe this point  too deeply, for close perlustration  of the          record  makes  it  plain   that  appellant  never  advanced  this          objection below.                    During  the   trial,  appellant   made  a   cluster  of          objections  with regard  to  the  photocopy  of the  bank  check.          However,   these  objections   focused  on   authentication,  and          contained  no  developed  argumentation  in  regard  to   hearsay          principles.  To be  sure, defense counsel at one point called the          photographs  "totem  pole hearsay,"  and,  in  a later  colloquy,          applied the  same epithet to  the photocopy.   But we think  that          this  elliptical   reference  carries   little  weight.     Under          prevailing  federal practice, objections  to evidentiary proffers          must  be  reasonably specific  in order  to  preserve a  right to          appellate  review.  See, e.g., United States v. Walters, 904 F.2d                              ___  ____  _____________    _______          765, 769 (1st Cir. 1990);  see also Fed. R. Evid. 103(a)(1).   In                                     ___ ____          other  words,  a  litigant  is  obliged  to  "call [his  specific          objection] to the  attention of the trial  judge, so as to  alert          [the judge] to the  proper course of  action."  United States  v.                                                          _____________          Piva, 870 F.2d  753, 759  (1st Cir. 1989)  (quoting Notes of  the          ____          Advisory  Committee  on  Evidence  Rule  103(a)).     A  lack  of          specificity  bars the  party aggrieved  by  the admission  of the                                          32          evidence from  raising more  particularized points for  the first          time  on appeal.  See Walters, 904 F.2d at 769; Piva, 870 F.2d at                            ___ _______                   ____          759.                    The rule  is not  a mere  technicality, but is  solidly          grounded in considerations of fairness and judicial  economy.  As          we said  in Walters, 904  F.2d at  769:  "The  reason for  such a                      _______          requirement is  to alert the trial  court and the  other party to          the  grounds of  the objection  so that  it may  be addressed  or          cured."  Applying these precepts, appellant's hearsay argument is          by the boards.15                                B.  The Photographs.                                 B.  The Photographs.                                    _______________                    The district  court also permitted  the prosecution  to          introduce nine  photographs purporting  to  depict firearms  that          appellant illegally  exported to  China.  Each  photograph showed          the  serial number on the weapon portrayed therein.  In the main,          these serial numbers  matched two other  sets of serial  numbers:          the serial numbers of firearms that were transferred from ARMCO's          inventory to  appellant, and  the serial  numbers listed  in wire          transmissions from appellant to Wong.  Agent Kelly testified that          he  received these photographs during a meeting with Wong in Hong          Kong early in 1992.                                        ____________________               15Of course, even without a sufficient objection,  appellant          can obtain relief  on appeal  if the admission  of the  so-called          "hearsay  evidence" sinks  to  the level  of  plain error.    See                                                                        ___          Griffin, 818 F.2d at 99-100.  There was no plain error here.  See          _______                                                       ___          id.  at 100 (describing plain errors as "those errors so shocking          ___          that  they seriously  affect the  fundamental fairness  and basic          integrity of  the proceedings  conducted below," or,  put another          way, those  errors which must  be noticed in  order to prevent  a          "clear miscarriage of justice").                                          33                    In   admitting  the  photographs,  the  district  court          stated:                    [B]ecause  serial  numbers   appear  on   the                    photographs  and  can  be  compared  with the                    serial numbers on other documents in evidence                    in this  case, it  would be  an extraordinary                    inference that the guns that  contained those                    serial numbers could have been assembled at a                    time before the  documents were prepared that                    are in evidence here.                                 *        *        *                         [A]  fact finder may reasonably draw the                    inference that it's  most unlikely that those                    guns  came  into the  hands  of somebody  who                    could  assemble  them  together,  take  those                    photographs and those  photographs then  came                    into  the hands of  the Government agent from                    some source that would undercut the inference                    that they were taken over by Steve Holmquist.                    Appellant inveighs against  this assessment,  asserting          that the prosecution presented no  evidence to show when,  where,          why,  and under  what circumstances  the photographs  were taken.          This assertion is true   but it is beside any pertinent point.  A          photograph's  contents, buttressed by  indirect or circumstantial          evidence,  can form  a sufficient  basis for  authentication even          without the testimony  of the photographer  or some other  person          who was  present at the  time it  was taken.   See, e.g.,  United                                                         ___  ____   ______          States v. Stearns,  550 F.2d 1167, 1171 (9th Cir. 1977); see also          ______    _______                                        ___ ____          United States v. Clayton, 643 F.2d 1071, 1074 (5th Cir. 1981) ("A          _____________    _______          witness qualifying a photograph need  not be the photographer  or          see  the picture  taken; it  is sufficient  if he  recognizes and          identifies the object depicted  and testifies that the photograph          fairly  and correctly represents it.").   So here.   At any rate,                                          34          the  defense  had  a  fair  opportunity  to  cross-examine  Kelly          concerning both the delivery  of the photographs and his  lack of          personal  knowledge  regarding   their  preparation.     In   the          circumstances at hand, no more was exigible.                    We will not prattle.   The lower court's assessment  of          the  situation is  plausible;  indeed, it  makes abundant  sense.          Based on it, the  court concluded that the photographs  were most          likely authentic, and permitted their introduction into evidence.          We think that  this finding falls  well within the  realm of  the          court's discretion.          V.  CONCLUSION          V.  CONCLUSION                    We  summarize  succinctly.    As  for  the  importation          statute, 18 U.S.C.    542, appellant's proposed interpretation of          the materiality requirement is simply too restrictive; the better          definition is one that accounts for the possible effects of false          statements on the importation process as a whole.  As  for the in                                                                         __          limine order,  which affects  only the export  charges, appellant          ______          failed to  perfect  the exclusion-of-evidence  challenge  he  now          seeks  to  advance.   Finally, we  find  no merit  in appellant's          complaints about the admission of other evidence.                    We  need  go no  further.    Appellant's arguments  are          legally impuissant and, therefore, his convictions must be          Affirmed.          Affirmed.          ________                                          35